MEMORANDUM **
Arizona state prisoner Jimmy Lee Williams appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging defendants violated his due process rights during clemency proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Because Williams failed to file his action within two years after he knew or should have known of his injuries, the district court properly dismissed his action as time-barred. See TwoRivers v. Lewis, 174 F.3d 987, 991-92 (9th Cir.1999) (applying two-year statute of limitations in Arizona Revised Statute § 12-502 to 42 U.S.C. § 1983 claim).
Because the district court did not err in dismissing the complaint with prejudice, it did not abuse its discretion in denying Williams’ motion to amend the judgment under Fed.R.Civ.P. 59(e). See Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir.2001).
Williams’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.